Citation Nr: 0941863	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-10 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
gastroesophageal reflux with history of small sliding hiatal 
hernia.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to March 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran now resides in 
Maryland, so the matter is now handled by the RO in 
Baltimore, Maryland.   

In an August 2007 rating decision, the RO granted an 
increased initial evaluation of 30 percent, effective 
September 2003.  Despite the grant of this increased initial 
evaluation, the Veteran has not been awarded the highest 
possible evaluation.  As a result, he is presumed to be 
seeking the maximum possible evaluation.  The issue remains 
on appeal, as the Veteran has not indicated satisfaction with 
the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In June 2008, the Board remanded this claim for additional 
development.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial rating higher than 30 
percent for his service-connected gastroesophageal reflux 
with history of small sliding hiatal hernia.

A remand is necessary in order to determine the current level 
of severity of the Veteran's gastroesophageal reflux.  The 
Veteran's was afforded the most recent VA examination in 
April 2007, more than two years ago.  The United States Court 
of Appeals for Veterans Claims (Court) has held that when a 
Veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a 
Veteran is entitled to a new examination after a two-year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  The Veteran has asserted that his 
gastroesophageal reflux has increased in severity as he 
becomes older.  Additionally, lay statements were submitted 
by friends and family indicating that the Veteran's 
disability has increased in severity in the past few years.  
A VA examination is necessary to provide a thorough 
assessment of the Veteran's current level of functioning due 
to his gastroesophageal reflux.

Additionally, if the Veteran is obtaining treatment, any 
updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated treatment 
records.  Ask the Veteran if he has 
received treatment any facility and 
obtain and associate with the claims 
file any such records. 

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his gastroesophageal 
reflux.  The examiner should identify 
and completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

Ask the examiner to discuss all 
findings in terms of 38 C.F.R. 
§ 4.115a, Diagnostic Code 7346 (2009).  
The pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


